DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed September 23, 2022. As directed by the amendment, claims 1, 5, 7-8 have been amended and claims 3-4, 6 have been cancelled. Claims 19-22 were withdrawn and claims 23-25 were added. As such, claims 1-2, 5, 7-18, 23-25 remain under consideration in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the male and female connection parts (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-18, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one guide means adapted to receive at least one milling device and one end of the at least one guide means toward the milling zone”. It is unclear what is meant by this limitation, as the at least one guide means cannot receive one end of itself. Examiner withdrew this limitation from the claim for examination purposes. Accordingly, Examiner examined the last clause as reciting “and at least one guide means configured to guide at least one milling device to said milling zone on the corresponding bone surface to form a recess in the milling zone for the placement of an implant.”
Claim 5 contains numerous errors. Examiner recommends amending as follows: “characterized in that [[each]]a first of said at least two ancillary parts has a female connection portion and[[/or]]a second of said at least two ancillary parts has a maleAtt. Docket No.: 28944/50526 connection portion, said first and second [[two]] ancillary parts intended to be immediately contiguous when said ancillary device is assembled, said female connection portion and said male connection portion being intended to cooperate with each other in order to allow said [[two]] ancillary parts to be joined together
Claim 9 should be amend as follows in accordance with the amendment to claim 1 “characterized in that each bearing surface is an impression of the portion of the bone surface that it is intended to match
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-18, 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McAuliffe et al. (US 2018/0235641), hereinafter “McAuliffe”.
Regarding claim 1, McAuliffe discloses a guiding ancillary device (100) intended to cooperate with two bone surfaces, said two bone surfaces corresponding respectively to the proximal end of the tibia (905) and the distal end of the femur (805), characterized in that it comprises: for each bone surface, a bearing surface (110) intended to match at least partially a portion of the corresponding bone surface (¶147); said bearing surface delimiting a milling zone (through apertures 112, 116, 118) on said bone surface when it is in contact with said bone surface; said bearing surfaces being configured to maintain said ancillary device in position on the corresponding bone surfaces (FIGS. 10-11), allowing the ancillary device to be maintained in position between the proximal end of the tibia and the distal end of the femur (FIGS. 10-11); and at least one guide means (112, 116, 118) capable to guide at least one milling device to said milling zone on the corresponding bone surface to form a recess in the milling zone for the placement of an implant (this statement is being interpreted as an intended use statement, i.e. the milling device is not positively claimed).
Regarding claim 2, McAuliffe discloses the guiding ancillary device as claimed in claim 1, characterized in that the guiding ancillary device is in one piece (FIGS. 10-11).  
Regarding claim 7, McAuliffe discloses the guiding ancillary device as claimed in claim 23, characterized in that said ancillary parts are configured to define at least two axes (through 112, 116, 118) for guiding one or more different medical devices when they are connected to each other.  
Regarding claim 8, McAuliffe discloses the guiding ancillary device as claimed in claim 23 characterized in that each part of said ancillary device comprises, for each bone surface, a bearing surface (110) intended to match at least partially a portion of said corresponding bone surface, said bearing surface adapted to delimit a working zone on said bone surface, each part comprising at least two guide means (112, 116, 118), said at least two guide means defining distinct working axes for guiding the movement of at least one medical device along said working axes on the corresponding bone surface (FIGS. 10-11).  
Regarding claim 9, McAuliffe discloses the guiding ancillary device as claimed in claim 1, characterized in that each bearing surface is an impression of the portion of the bone surface that it is intended to match (¶147).  
Regarding claim 10, McAuliffe discloses the guiding ancillary device as claimed in claim 1, characterized in that it is configured to cooperate with two distinct bone surfaces (¶147).  
Regarding claim 11, McAuliffe discloses the guiding ancillary device as claimed in claim 1, characterized in that said guide means or at least one of said guide means is configured to define an abutment (upper surface) for the movement of said corresponding guiding device.
Regarding claim 12, McAuliffe discloses the ancillary device as claimed in claim 1, characterized in that the at least one guide means is chosen from among a hollow elongate member, a tubular member, oriented slits, a displacement path, and combinations of these features (apertures are tubular).  
Regarding claim 13, McAuliffe discloses the ancillary device as claimed in claim 1, characterized in that the at least one guide means is a tubular member, the tubular member has a lumen defining a longitudinal axis for the movement of at least one medical device along said axis (FIGS. 10-11).  
Regarding claim 14, McAuliffe discloses the ancillary device as claimed in claim 1, characterized in that each guide means, or at least one of said guide means, comprises a hollow elongate member having a channel for the passage of at least one medical device through said corresponding hollow elongate member, the inner wall of said hollow elongate member delimiting said channel defining a displacement surface of said medical device against at least part of which said medical device is intended to be moved in order to delimit the excursion of said medical device in said working zone of said corresponding bone surface (FIGS. 10-11).  
Regarding claim 15, McAuliffe discloses the ancillary device as claimed in claim 1, characterized in that the ancillary device comprises at least two guide means (112, 116, 118).  
Regarding claim 16, McAuliffe discloses the ancillary device as claimed in claim 13, characterized in that the tubular member comprises a longitudinal axis, this longitudinal axis is coincident with a working axis, the working axis of said tubular member being directed along an axis tangent or substantially tangent at a point of the working zone (FIGS. 10-11).  
Regarding claim 17, McAuliffe discloses the guiding ancillary device as claimed in claim 1, characterized in that it further comprises at least one fixing means (1300, 1400) for fixing said ancillary device to at least one bone surface.  
Regarding claim 18, McAuliffe discloses the guiding ancillary device as claimed in claim 1, characterized in that at least one of the guide means is configured in such a way as to direct the medical device into a part of at least one of the working zones that is separated from a sensitive zone (FIGS. 10-11).  
Regarding claim 23, McAuliffe discloses the guiding ancillary device as claimed in claim 1, characterized in that the ancillary device has at least two ancillary parts (proximal and distal portions), each of the ancillary parts being intended to cooperate with at least one distinct bone surface (FIGS. 10-11).  
Regarding claim 24, McAuliffe discloses the guiding ancillary device as claimed in claim 23, characterized in that the ancillary device comprises at least one connection means (120) allowing said at least two ancillary parts to be joined together.  
Allowable Subject Matter
Claims 5 and 25 are rejected under 35 U.S.C. 112, second paragraph, as stated above, and objected to for the drawings and as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the indefiniteness and the drawing objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The newly presented rejection was necessitated by the amendments to the claims of September 23, 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775